    Case: 1:20-cv-00261-SNLJ Doc. #: 2 Filed: 12/10/20 Page: 1 of 5 PageID #: 17




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

MICHAEL A. MCNAIR, SR.,                        )
                                               )
                Movant,                        )
                                               )
        V.                                     )           No. 1:20-cv-00261-SNLJ
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                Respondent.                    )

                                MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of movant Michael A. McNair, Sr. to

vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255. (Docket No. 1). The motion

appears to be untimely. Therefore, for the reasons discussed below, the Court will order movant

to show cause why the motion should not be summarily denied and dismissed.

                                         Background

        Movant is a self-represented litigant who is currently incarcerated at the United States

Penitentiary in Marion, Illinois. On February 13, 2018, movant pleaded guilty to one count of

being a felon in possession of ammunition, in violation of 18 U.S.C. § 922(g)(l) and 18 U.S.C. §

924(a)(2). United States v. McNair, No. 1:16-cr-134-SNLJ-1 (E.D. Mo.). On May 15, 2018, he

was sentenced to seventy months' imprisonment and two years' supervised release. Movant did

not file a direct appeal.

        On June 15, 2020, movant sent a letter to the Court that was construed as a motion for

additional time credit to be applied to his sentence. The motion was denied on June 30, 2020.
    Case: 1:20-cv-00261-SNLJ Doc. #: 2 Filed: 12/10/20 Page: 2 of 5 PageID #: 18




Movant then filed the instant 28 U.S.C. § 2255 motion on September 17, 2020, by placing it in his

institution's mailing system. 1

                                                   The Motion

         In his motion, movant presents three grounds for relief, all of which are connected to his

assertion that he was not given all the time credit against his sentence to which he believes he is

entitled. In the first ground for relief, movant states that he was "told that all [his] time was

counting and that all time in federal hold overs count," and that his cases would be run together.

(Docket No. I at 6). Specifically, movant asserts that his attorney "let [him] sit in federal hold over

from" January 4, 2017 until May 31, 2018. Movant adds that this was his attorney's first federal

case, and that his attorney made a number, of mistakes. (Docket No. 1 at 7).

         In the second ground for relief, movant alleges that he repeatedly contacted his attorney,

but that his attorney advised him "it would cost [him]," and that movant could write the judge and

"get this taken care of without being charged." Movant further explains that he wrote his lawyer

and the Court "about [his] time," but that due to the COVID-19 pandemic, time has passed, and

he has "no choice but to respectfully ask the courts for help in this matter by considering this [§]

2255."

         Finally, in the third ground for relief, movant claims that his rights have been violated and

that he has been misled. (Docket No. 1 at 8). By way of explanation, movant states that he "sat in

a federal hold over [for] almost two years for a bullet charge[,] thinking [his] time was being

counted." He further states that his attorney told him "to just sit," and that the attorney "would

make sure" his case "would be [run] together so it would count."



1Under the prison mailbox rule, a 28 U.S.C. § 2255 motion is deemed timely filed when an inmate deposits it in the
prison mail system prior to the expiration of the filing deadline. See Moore v. United States, 173F.3d1131, 1135 (8 th
Cir. 1999).

                                                          2
    Case: 1:20-cv-00261-SNLJ Doc. #: 2 Filed: 12/10/20 Page: 3 of 5 PageID #: 19




        Movant requests that his time be "run concurrently" as he was told, and that all the time he

has done "be counted." (Docket No. 1 at 10).

                                            Discussion

        Movant has filed a 28 U.S.C. § 2255 motion seeking to vacate, set aside, or correct his

sentence. For the reasons discussed below, the motion appears untimely, and movant will be

directed to show cause why this action should not be denied and dismissed.

        A. Statute of Limitations

        Motions brought pursuant to 28 U.S.C. § 2255 are subject to a one-year limitations period.

Peden v. United States, 914 F.3d 1151, 1152 (8 th Cir. 2019). The limitations period runs from the

latest of four dates:

            (1) the date on which the judgment of conviction becomes final;

            (2) the date on which the impediment to making a motion created by
                governmental action in violation of the Constitution or laws of the
                United States is removed, if the movant was prevented from making
                a motion by such governmental action;

            (3) the date on which the right asserted was initially recognized by the
                Supreme Court, if that right has been newly recognized by the
                Supreme Court and made retroactively applicable to cases on
                collateral review; or

            (4) the date on which the facts supporting the claim or claims presented
                could have been discovered through the exercise of due diligence.


28 U.S.C. § 2255(:f). In practice, however, the one-year statute of limitations "usually means that

a prisoner must file a motion within one year of the date on which the judgment of conviction

becomes final." Mora-Higuera v. United States, 914 F.3d 1152, 1154 (8 th Cir. 2019).

        Pursuant to 28 U.S.C. § 2255(:f)(l), the one-year limitations period runs from "the date on

which the judgment of conviction becomes final." An unappealed criminal judgment becomes



                                                 3
   Case: 1:20-cv-00261-SNLJ Doc. #: 2 Filed: 12/10/20 Page: 4 of 5 PageID #: 20




final when the time for filing a direct appeal expires. See Anjulo-Lopez v. United States, 541 F.3d

814, 816 n.2 (8 th Cir. 2008); and Never Misses A Shot v. United States, 413 F.3d 781, 782 (8 th Cir.

2005). In a criminal case, a defendant's notice of appeal must be filed in the district court within

fourteen days. Fed. R. App. Pro. 4(b)(l).

       Here, movant was sentenced on May 15, 2018. As previously noted, he did not file a direct

appeal. Because he did not file an appeal, his judgment became final fourteen days after sentencing,

when his time for filing an appeal expired. In other words, movant's judgment became final on

May 29, 2018. The one-year period for filing a 28 U.S.C. § 2255 motion expired a year later, on

May 29, 2019. Movant, however, did not file the instant motion until September 17, 2020,

approximately one year and three months after the statute of limitations in 28 U.S.C. § 2255(f)(l)

had already expired. Thus, it appears that the motion is untimely.

       B. Order to Show Cause

       As discussed above, it appears that movant's 28 U.S.C. § 2255 motion is untimely. Under

28 U.S.C. § 2255(f)(l), movant's one-year limitations period expired on May 29, 2019, butmovant

did not file the instant motion until September 17, 2020. Before dismissing a case for untimeliness,

however, a court must accord the movant fair notice and an opportunity to present his position.

See Day v. McDonough, 547 U.S. 198, 210 (2006). Therefore, movant will be directed to show

cause why his § 2255 motion should not be dismissed as time-barred. If movant seeks to argue that

equitable tolling should apply, he must show that he has been pursuing his rights diligently and

that some extraordinary circumstance prevented timely filing.

       Movant will be given thirty (30) days in which to submit a written response to this order.

Failure to respond within that timeframe will result in the dismissal of this action without further

proceedings and without further notice.



                                                  4
   Case: 1:20-cv-00261-SNLJ Doc. #: 2 Filed: 12/10/20 Page: 5 of 5 PageID #: 21



       Accordingly,

       IT IS HEREBY ORDERED that movant shall show cause in writing within thirty (30)

days of the date of this order why his 28 U.S.C. § 2255 motion should not be denied and dismissed

as time-barred.

       IT IS FURTHER ORDERED that if movant fails to comply with this order within thirty

(30) days, movant's 28 U.S.C. § 2255 motion will be denied and dismissed without further

proceedings and without further notice.

       Dated this ~ d a y of----'/4~=~'--~~---=-e,c....:,-_ __,,, 2020.




                                                      STEPHEN.lMBAUGH, JR.
                                                      SENIOR UNITED STATES DISTRICT JUDGE




                                                      5
